IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


BANK OF NEW YORK MELLON F/KA               : No. 91 EM 2015
THE BANK OF NEW YORK, AS                   :
TRUSTEE FOR THE CERTIFICATE                :
HOLDERS OF CWALT, INC.                     :
ALTERNATIVE LOAN TRUST 2005-               :
86CB, MORTGAGE PASS-THROUGH                :
CERTIFICATE SERIES 2005-86CB C/O           :
BANK OF AMERICA, N.A.,                     :
                                           :
                    Respondent             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
DOROTHY HARTMAN,                           :
                                           :
                    Petitioner             :
                                           :


                                       ORDER



PER CURIAM

      AND NOW, this 18th day of September, 2015, the Application for Extraordinary

Relief or King’s Bench Jurisdiction is DENIED.